                    Case 5:20-cv-00030-LGW-BWC Document 11 Filed 06/16/20 Page 1 of 1


        AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                     United States District Court ,                                                              jg, 35
                                               Southern District ofGeorgia
                                                                                                           U..-   \ » V
                                                                                                                                     .SO"^

                                                                                                         S-:-
                 ALEJANDRO ARZATE,


                                                                               JUDGMENT IN A CIVIL CASE



                                          V.                                   CASE NUMBER: 5:20-cv-30

                 WARDEN TRACY JOHNS




                  Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
           □      has rendered its verdict.


                   Decision by Court. This action came before the Court. The issues have been considered and a decision has been
           H
                  rendered.



                   IT IS ORDERED AND ADJUDGED

                   that in accordance with the Order of this Court dated June 15, 2020; the Report and

                   Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court.

                   Therefore, the Petition is dismissed and Petitioner is denied in forma pauperis status on appeal.

                   This civil action stands closed.




           Approved
                                      GODBEY WOOD, JUDGE

                                                                                           /STRIGt



                         vAC                     ^                           John E. Triplett, Acting Clerk of Court
           Date                        ^



                                                                             (By) Deputy Clei1<
OASRevl0/l.'03
